Citation Nr: 1706654	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on housebound status.

3.  Entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from August 1967 to December 1967 and had active service from May 1968 to July 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2013 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The January 2013 rating decision granted entitlement to TDIU benefits, effective as of May 10, 2012.  The March 2013 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral leg disability and entitlement to special monthly compensation based on aid and attendance/housebound status.  

The Board remanded the issues of entitlement to service connection for a bilateral leg disability and entitlement to SMC based on the need for regular aid and attendance or housebound status in May 2015 and March 2016.

The Board denied the Veteran entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a TDIU in a May 2015 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued an Order granting a joint motion for partial remand (JMR), vacating that portion of the May 2015 decision, and remanding the issue to the Board for further appellate consideration consistent with the August 2016 JMR.  The Veteran agreed to abandon additional claims of entitlement to service connection for right and left knee disabilities at this time and did not dispute whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension.  

The issue of entitlement to SMC based on the need for regular aid and attendance or on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran has a bilateral leg disability that had its onset during his active service; that is causally or etiologically related to his active service; or that is caused by, proximately due to, or aggravated by his service-connected disabilities.

2.  The most probative evidence record does not show that it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities in the one-year period prior to the April 12, 2010, claim for entitlement to a TDIU.

3.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities at any time from April 12, 2010, to May 9, 2012.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral leg disability, to include as secondary to the service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a TDIU are not met.  38 U.S.C.A. § 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an earlier effective date for the grant of a TDIU arises from his disagreement with the effective date initially awarded following the grant of that benefit.  Where the initial claim is one for entitlement to a particular benefit, once entitlement has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for entitlement to a TDIU, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in April 2013.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date.

As for the Veteran's claim for entitlement to a bilateral leg disability, VA's duty to notify was satisfied by a letter dated in March 2013 and issued prior to the March 2013 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the record.  In addition, appropriate efforts were taken to obtain the Veteran's Social Security Administration (SSA) disability records.  The SSA has indicated that any records related to the Veteran's receipt of SSA disability benefits are no longer available, and the Veteran has indicated that he does not have any SSA disability records in his possession.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in August 2015 and a VA addendum opinion in April 2016 as to his claim for entitlement to service connection for bilateral leg disabilities.  The examiner who conducted the August 2015 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities, providing supporting explanation and rationale for all conclusions reached.  The examiner who provided the April 2016 VA addendum opinion reviewed the record and addressed the likely etiology of the Veteran's edema of the bilateral lower extremities.  The examination was thorough, and all necessary evidence and testing was considered by the examiners.  There are also numerous VA examinations and VA opinions of record that provide the information necessary to address the issue to entitlement to an earlier effective date for the grant of a TDIU.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded the issue of entitlement to service connection for a bilateral leg disability in May 2015 and March 2016.  Relevant to that issue, the May 2015 Board remand directed the AOJ to obtain updated VA treatment records dating since March 2014; provide the Veteran with a VA examination to determine the etiology of any leg disability found to be present; and then readjudicate the matter and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2015 Board remand, the AOJ obtained updated VA treatment records; provided the Veteran a VA examination as to the bilateral leg disabilities in August 2015; and readjudicated the matter an October 2015 supplemental statement of the case.

However, in the March 2016 remand, the Board found that August 2015 VA examination did not substantially complete the May 2015 Board remand directives because it only addressed the Veteran's peripheral neuropathy of the bilateral lower extremities and did not address the Veteran's edema of the bilateral lower extremities.  Therefore, the March 2016 Board remand directed the AOJ to communicate with the Veteran to identify and obtain any outstanding treatment records, to include VA treatment records dating since October 2015; obtain an addendum opinion addressing the likely etiology of the Veteran's edema of the bilateral lower extremities; and then readjudicate the matter and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2016 Board remand, the AOJ obtained updated VA treatment records; obtained a VA addendum opinion as to the likely etiology of the Veteran's edema of the bilateral lower extremities; and readjudicated the matter in a June 2016 supplemental statement of the case.  Accordingly, the Board finds that, in the aggregate, VA at least substantially complied with the May 2015 and March 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Service Connection for a Bilateral Leg Disability

The Veteran seeks entitlement to service connection for a bilateral leg disability.  He has asserted that the disability is manifested by pain, swelling, weakness, and incoordination, and is secondary to his service-connected heart condition.  See VA Form 21-4138, Statement in Support of Claim, received in May 2012.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent medical opinion evidence is probative when it is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the medical evidence of record reflects that the Veteran has been diagnosed with edema of the bilateral lower extremities and peripheral neuropathy of the bilateral lower extremities.  Therefore, there is evidence of a current bilateral leg disability.

As to whether there was an in-service injury or disease of edema of the bilateral lower extremities, the Veteran does not contend, nor does the record show, that his edema of the bilateral lower extremities had its onset during his active service.  His service treatment records do not show complaint of or treatment for edema of the lower extremities.  A July 1969 report of medical examination for separation from active service reflects a normal lower extremity examination.  Furthermore, the April 2016 VA examiner opined that, based on a review of the record, he could find no evidence whatsoever that the Veteran's claimed bilateral leg edema is related to, due to, a result of, or incurred in his active service, as the record and sequence of events does not support such a finding, even in consideration of the Veteran's comments, recollections, and statements.  Therefore, the Board concludes that the evidence does not show that the Veteran's edema of the bilateral lower extremities had its onset during his active service or is otherwise directly to his active service.

However, the Veteran does contend that his peripheral neuropathy of the bilateral lower extremities is directly related to his active service in that it had its onset during his active service or is due to exposure to various substances while serving in the Republic of Vietnam and while handling ammunition.  He reported at a September 2004 VA treatment visit that he had numbness in the feet beginning in 1969, with tingling in the legs up to the knees and loss of proprioception.  In addition, he has submitted numerous affidavits dated in August and September 2006 in which each affiant recalls the Veteran having a bilateral foot disorder in service, including sore feet and an inability to walk properly.

An October 2006 private examination report shows a diagnosis of a bilateral leg disorder with severe peripheral neuropathy, motor dysfunction, and ataxia.  The examining physician opined, "[g]iven clinical presentation . . . it is very reasonable to assume (greater than 50%) that peripheral neuropathy is caused and/or aggravated by the patient's exposure to neurotoxins (such as lead, mercury, etc.) during military service."

An April 2007 VA cardiac examiner opined that it is less likely than not that the Veteran's bilateral lower extremity peripheral neuropathy was caused by or a result of exposure to toxins in association with his military specialty of ammunition records clerk during service.  As a rationale for the opinion, the examiner explained that the service treatment records are negative for complaints or findings in regard to bilateral lower extremity peripheral neuropathy.  In addition, there is no specific evidence-based medical evidence to support a finding that the Veteran's bilateral lower extremity peripheral neuropathy was related to possible exposure to toxins during service.  Furthermore, because the bilateral lower extremity peripheral neuropathy was axonal rather than transient, it was not presumptively related to Agent Orange exposure during service in Vietnam.

A June 2009 VHA (Veterans Health Administration) opinion as to the Veteran's peripheral neuropathy of the bilateral lower extremities notes no complaints consistent with peripheral neuropathy prior to service entrance or at separation, and no treatment for symptoms of peripheral neuropathy during service.  In addition, it asserts that there is no definitive evidence that the Veteran was exposed to heavy metals or other neurotoxins.  Furthermore, the Veteran was not diagnosed with or treated for symptoms of peripheral neuropathy prior to 2003, and the Veteran reported in 2003 at the time of the initial diagnosis that the neuropathy began in 1999.  In addition, the VHA physician noted that the October 2006 private examiner did not provide rationale for the positive nexus opinion, and that the opinion was inconsistent with that examiner's previous treatment notes for the Veteran.  The VHA physician concluded that, based on the evidence, it is less likely than not that the Veteran's peripheral neuropathy of the bilateral lower extremities was initially manifested during active service, or is etiologically related to his service in Vietnam.

In determining whether service connection is warranted for the peripheral neuropathy on a direct basis, the Board accords the most probative weight to the June 2009 VHA opinion.  The VHA physician reviewed the record, discussed the other opinion evidence of record, and provided a complete rationale for the opinion given.  The opinion is consistent with the contemporaneous evidence and the April 2007 VA opinion.  In addition, the examiner clarified that because the current bilateral lower extremity peripheral neuropathy is axonal rather than transient, it is not presumptively related to Agent Orange exposure during service in Vietnam. 

The Board acknowledges the Veteran's statements and other lay statements of record, to include those from the six affiants.  Although the Veteran and the affiants are competent to report what they observed, they are not competent to render an opinion associating the Veteran's current peripheral neuropathy of bilateral lower extremities with the Veteran's observed symptoms and foot problems in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau, 492 F.3d 1372.  As such, their statements relating the current peripheral neuropathy of the bilateral lower extremities are not considered competent and do not weigh against the probative value of the June 2009 VHA opinion.

Accordingly, the Board concludes that the most probative evidence of record does not show that the Veteran has a bilateral leg disability that had its onset during his active service or that is otherwise directly causally or etiologically related to his active service, to include his service in Vietnam.

As to the issue of secondary service connection, the August 2015 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner opined that it is less likely than not that the Veteran's leg disabilities were caused by his service-connected ischemic heart disease, coronary artery disease.  As a rationale for that opinion, the examiner noted that the service treatment records are negative for findings of peripheral neuropathy, that in the medical records he reported the condition began in 1999, and that on examination he reported that the tingling in his legs became a significant problem in the late 1980s.  Thus, the condition developed many years prior to his diagnosis of ischemic heart disease and many years after his active service.  In addition, the examiner found no evidence that the Veteran's ischemic heart disease aggravated his peripheral neuropathy.  On the contrary, the Veteran described a slowly progressive condition.

The April 2016 VA examiner reviewed the record.  He noted that the Veteran's service treatment records do not show significant weight gain and do not reflect evidence relating to or mentioning edema or swelling.  The record reflects that the Veteran has had tremendous weight gain over the years and that he has other health issues directly related to the weight gain.  In addition, the examiner noted that the Veteran's records mostly indicate no extremity edema, but that some mention "trace edema."  As to the Veteran's assertions of longstanding edema of the bilateral lower extremities, the examiner found no indication of the level of extremity swelling that the Veteran contends despite his comments and recollections.  The examiner opined that "if swelling of the proportion [the Veteran] mentions/recalls/recollects were truly present, then numerous seasoned clinicians would have made mention of this in the record . . . they did not."  In addition, the examiner opined that it is less likely than not that the Veteran's bilateral leg edema was caused by or aggravated by his service-connected disabilities.  As a rationale for that opinion, the examiner explained that neither tinnitus nor mental health issues such as depression cause or aggravate leg edema.  As to the service-connected heart condition, he noted that the Veteran's heart disease has been reported to be one vessel disease, with a clearly and unequivocally preserved ejection fraction.  He found it more likely that the Veteran's other medical comorbidities, to include his tremendous morbid obesity, are related to his bilateral leg edema.  To the extent that the Veteran contends that the service-connected disabilities cause or aggravate his bilateral leg edema or that he has had edema since his active service, his comments and reporting are refutable based on the numerous, clearly reported medical evidence findings from extensive records going back over many years.  The examiner further concluded that, even though the Veteran may state continuity of symptoms, his clinical records, noted by seasoned clinicians over many years, do not support his contention.

In determining whether service connection is warranted for the current bilateral leg disabilities on a secondary basis, the Board accords the most probative weight to the August 2015 and April 2016 VA examiners' opinions.  The examiners reviewed the record, and provided a complete rationale for the opinions given based on their expertise as medical clinicians and with citation to the evidence of record.  The opinions are consistent with the other evidence of record, to include the Veteran's service treatment records.  Therefore, their opinions are entitled to probative weight.

The Board acknowledges the Veteran's statements linking the current bilateral leg disabilities to his service-connected heart condition.  Although the Veteran is competent to report symptoms such as pain and swelling, he is not competent to render an opinion associating the current bilateral leg disabilities with any particular cause.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d 1372.  As such, his statements relating the current bilateral leg disabilities to the service-connected heart condition are not considered competent and do not weigh against the probative value of the August 2015 and April 2016 VA examiners' opinions.

Accordingly, the Board concludes that the most probative evidence of record does not show that the Veteran has a bilateral leg disability that is cause by, proximately due to, or aggravated by his service-connected disabilities.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral leg disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Grant of a TDIU

The Veteran seeks an effective date earlier than May 10, 2012, for the grant of a TDIU.  The parties to the August 2016 JMR agreed that, in its May 2015 decision, the Board erred in not discussing a favorable January 22, 2007 psychological evaluation from Dr. M. Canell.

By way of history, the Veteran's claim for entitlement to a TDIU was received on April 12, 2010.  See VA Form 21-8940, Veteran' Application for Increased Compensation Based on Unemployability, received in April 2010.  VA initially denied the claim in June 2010, October 2010, and February 2011 rating decisions, but did grant the claim in a January 2013 rating decision.  The present claim arises from the Veteran's disagreement with the effective date assigned following the initial grant of entitlement to a TDIU.

Under the governing law, a claim for entitlement to a TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Therefore, an effective date of a TDIU claim may be awarded during the one-year period prior to receipt of the claim if it is factually ascertainable that an increase in disability had occurred during that one-year period.  Otherwise, the effective date will be the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2).  In this case, because the Veteran's claim for entitlement to a TDIU was received on April 12, 2010, an effective date for the grant of a TDIU may be assigned during the period from April 12, 2009, through April 11, 2010, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the effective date will be April 12, 2010, or the date entitlement arose, whichever is later.

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, during the entire relevant period from April 12, 2009, through May 9, 2012, the Veteran was rated as 70 percent disabled for posttraumatic stress disorder (PTSD) and major depression and as 10 percent disabled for tinnitus.  His combined rating for the entire relevant period was 70 percent.  Therefore, the Veteran met the percentage requirements set forth in 38 C.F.R. § 4.16(a) for the entire relevant period.

Turning to the relevant evidence of record, in his April 2010 claim for entitlement to a TDIU, the Veteran reported that he stopped working in 1988 as a managerial vice president for a manufacturing company, and that his PTSD caused him to be too disabled to work beginning in December 1995.  He also indicated that he had three years of college with no further education or training.

In a July 2011 statement, the Veteran reported that he had anxiety in all of his jobs since 1969.  He stated that his impaired hearing affected his work performance.  He further stated that he had concentration difficulties, had visualizations that impacted his work, and had difficulty with fire anywhere in or near the work place.  He had three jobs since his active service in the Republic of Vietnam that all ended with him being given the choice of him either resigning or being fired.  He reported that some of his superiors purposefully would set him up for failure and that he spent time conjuring up ways to get them.  He stated that he once took a 5/8 inch steel rod and formed a sharp pointed pike from it with the plan to attack a coworker, though he did not do so.

The VA treatment records show that the Veteran attended PTSD group therapy beginning in or around May 2009.  Treatment notes relating to those group therapy sessions focus mostly on the activities of the group as a whole rather than on the Veteran specifically, although some include statements as to the Veteran's participation.  For example, a January 2010 PTSD group note reflects that the Veteran talked about feeling pretty good and that he was recovering from a broken ankle.  In July 2011, the Veteran reported nightmares following a lightning strike near his house several days prior.  He was encouraged to fight avoidance symptoms.  The Veteran voiced a plan to accompany his wife to the grocery store.

The Veteran was afforded a VA medical examination regarding his PTSD in August 2010.  At the examination, the Veteran reported that he quit working in December 1995.  In addition, he reported that at many of his past jobs he was anxious, he did not trust others, and had hypervigilance symptoms.  He felt tension with others while at work, and such feelings negatively affected his work performance.  However, he indicated that his nonservice-connected polyneuropathy was the primary reason that he was not able to continue working.  The examiner opined that the Veteran's PTSD symptoms cause some problems in the work environment and contribute to his unemployability, but not to the point of causing him to be unemployable.  The examiner further opined that the Veteran's PTSD symptomatology would likely cause reduced reliability and productivity, but not deficiencies in most areas such as judgment, thinking, family, relations, work, mood, or school, or in total occupational and social impairment.  The Board affords probative value to the August 2010 VA examiner's opinions because he based those opinions on a thorough review of the record, his examination of the Veteran, and his knowledge and expertise as a medical professional.  His findings and opinions are supported by appropriate rationale and are consistent with the record and the examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

VA opinions were obtained in October 2010 and January 2011 regarding the impact of the Veteran's service-connected tinnitus on his ability to work.  Based on their reviews of the record, both examiners opined that the tinnitus alone should not significantly affect vocational potential, limit participation in most work activities, or significantly impact his ability to maintain gainful employment in jobs for which he is skilled.  The Board affords probative value to the October 2010 and January 2011 VA opinions because the examiners based their opinions on a thorough review of the record and their knowledge and expertise as medical professionals, and because the examiners provided appropriate rationale for their opinions.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

In view of the above, the Board finds that the evidence of record does not show that it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities in the one-year period prior to the April 12, 2010, claim for entitlement to a TDIU.  The relevant evidence dating during that period reflects that the Veteran attended PTSD group therapy.  The January 2010 PTSD group note reflects that the Veteran talked about feeling pretty good and that he was recovering from a broken ankle.  Such evidence does not establish that it was factually ascertainable that an increase in disability-that the Veteran became unable to secure or follow a substantially gainful occupation due to his service-connected disabilities-occurred during that period.

In addition, the evidence dating during the relevant period from April 12, 2010, to May 9, 2012, does not reflect that the Veteran was entitled to a TDIU during that period.  Specifically, the records dating during that period, to include the probative opinion evidence, reflect that the Veteran's PTSD did contribute to his unemployability, but did not cause the Veteran's unemployability.  Rather, it was a combination of the Veteran's service-connected PTSD and his nonservice-connected disabilities that rendered the Veteran unemployable.  On its own, the Veteran's PTSD was productive of reduced reliability and productivity, but did not render the Veteran unable to secure or follow a substantially gainful occupation.  In addition, the Veteran's tinnitus did not significantly affect his ability to work.  The Board notes that the Veteran was not service connected for ischemic heart disease until May 10, 2012.  Therefore, the effects of that disability are not for consideration in determining whether the Veteran was entitled to a TDIU prior to May 10, 2012.  The Board further notes that the Veteran's July 2011 statement is not inconsistent with the August 2010 VA examiner's findings on examination or with that examiner's opinions.

Accordingly, the Board concludes that the probative evidence of record does not show that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities at any time from April 12, 2010, to May 9, 2012.

In reaching its conclusions, the Board has considered the January 22, 2007 psychological evaluation from Dr. M. Canell.  In that report, Dr. Canell finds that, based on his examination of the Veteran, the Veteran was adjusting to exacerbations in his physical and mental conditions with an extremely poor psychological posture.  The Veteran's adjustment to his hearing loss and tinnitus were augmenting at even a faster rate and he had given up with social activities in response to his perceived self-dejection and the manner in which he regards himself in a totally negative climate.  Dr. Canell associated the Veteran's psychiatric difficulties with his in-service stressful experiences and with the physical results of his general problems not only with respect to his speech but also to his ambulation and especially his hearing loss.  Under the circumstances, and because the Veteran "refuses to burden a doctor," he is untreated for a very serious problem with mood and is therefore prognostically seen as extremely poor and negative when it comes to any projection that he will ever recover or even improve.  Dr. Canell opined that the Veteran's ability to work in gainful employment is also severely poor based on his differential and variable difficulties with attentiveness and concentration.  Dr. Canell concluded "I don't feel that this man is capable of following direction to any satisfactory degree to this point.  Furthermore, this individual is so asocial at the present time that even the mention of working with other people makes him angry . . . ."  Dr. Canell further noted, "Quite obviously also this unfortunate individual is completely incapable of governing his emotions even under ordinary stress and so his general rigidity and inflexible manner of coping when with other people has been met with his attempt to be reclusive and therefore his social adaptation is equally as poor as the other components of his likelihood of his mental posture.  His return to gainful employment is highly doubtful."

Initially, the Board notes that Dr. Canell's evaluation took place well before the period from April 12, 2009, to April 11, 2010.  Accordingly, it does not show that it was factually ascertainable that the Veteran became unable to secure or follow a substantially gainful occupation due to his service-connected disabilities during that period.  Therefore, it does not establish entitlement to a TDIU during that period.

As for the period from April 12, 2010, to May 9, 2012, the Board does not find that Dr. Canell's evaluation report shows that the Veteran was entitled to a TDIU.  Specifically, Dr. Canell based his opinion on the then-current level of severity in the Veteran's psychiatric disabilities.  He also noted that, at the time, the Veteran was not receiving psychiatric treatment and did not plan on receiving such treatment.  However, the record reflects that the Veteran subsequently sought psychiatric treatment and that his condition changed such that Dr. Canell's findings no longer accurately reflected the Veteran's level of impairment.  For example, an April 2008 VA treatment records reflects that the Veteran reported being standoffish despite no intent to be.  He endorsed loss of interest and worrying about his safety.  In May 2008, he went to a wedding and felt safe there.  He planned on doing in vivo exercises, such as going to the grocery store, to deal with his anxiety.  In July 2008, he reported that he was able to complete an in vivo exercise at a grocery store, during which his anxiety peaked and then began to go down.  In March 2009, the Veteran reported that he was "Fine and I mean it" and that he "Really thinks his medications are a good thing."  The Veteran received Global Assessment Functioning scores during the period of 48 to 50, indicating serious, but not major or total, impairment in social or occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Thus, the records dating during the period from April 12, 2010, to May 9, 2012, reflect that the Veteran sought and benefitted from treatment.  The Board notes also that Dr. Canell based his opinions, at least in part, on nonservice-connected disabilities of hearing loss, difficulties with speech, and difficulties with ambulation. 

Accordingly, Dr. Canell's opinions are not consistent with the Veteran's demonstrated level of impairment during the period from April 12, 2010, to May 9, 2012, and are based, at least in part, on consideration of the Veteran's nonservice-connected disabilities.  As such, the Board does not afford probative weight to Dr. Canell's January 22, 2007 statements in determining whether the Veteran was entitled to a TDIU during the period from April 12, 2010, to May 9, 2012.  Cf Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

The Board has also considered an April 2007 letter from D. Shuck, D.O.  In that letter, Dr. Shuck states, "The combination of his anxiety neurosis, major depression, and posttraumatic stress disorder in combination with his neuromuscular disabilities including decreased ambulatory skills and poor proprioceptive function as well as difficulties with fine motor movement, making ambulation in a working environment hazardous.  His fine motor skills being affected, his handwriting is almost illegible at times and that condition has been present for many years."  Dr. Shuck then opines that the Veteran's disability "was to the point both mental[ly] and physical[ly], that employability was not feasible in the late 90s through the present time."  The Board does not afford probative weight to Dr. Shuck's opinion that the Veteran was unemployable because it is based not only on the Veteran's service-connected PTSD and major depression, but also his nonservice-connected neuromuscular disabilities, which are not for consideration in determining entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  In addition, much like Dr. Canell's opinion, Dr. Shuck's statement was provided before the Veteran sought and benefitted from psychiatric treatment.  Dr. Shuck's statement is therefore inconsistent with the contemporaneous evidence of record.  Therefore, Dr. Shuck's opinion is not probative in showing that the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities at any point during the relevant period.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the appeal for entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a TDIU.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to an effective date prior to May 10, 2012, for the grant of entitlement to a TDIU, is denied.


REMAND

The Board finds that the issue of entitlement to SMC based on the need for regular aid and attendance or on housebound status must be remanded for further development before a decision may be made on the merits.

In its March 2016 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran has a need for regular aid and attendance or is housebound due solely to his service-connected disabilities.  On remand, the AOJ scheduled the Veteran for such an examination, which was to be conducted in May 2016.  However, in May 2016, prior to the date of the scheduled examination, the Veteran submitted correspondence indicating that he would be unable to travel the distance to the scheduled examination without assistance, and requesting that the examination be rescheduled at a closer facility.

In June 2016, the AOJ issued a supplemental statement of the case denying entitlement to SMC based on the need for regular aid and attendance or on housebound status.  In the supplemental statement of the case, the AOJ explained that the Veteran did not report for his scheduled examination.  It also acknowledged the Veteran's May 2016 correspondence, but noted that the examination was scheduled at the nearest facility equipped to complete the type of examination requested.  The AOJ then invited the Veteran to inform VA if he is willing to report for a VA examination "with the understanding that special accommodations can be made to insure your attendance at a scheduled examination."  There is no indication in the record that the AOJ informed the Veteran that the May 2016 VA examination could not be rescheduled at a nearer location or that special accommodation could be made to insure his attendance at the examination prior to denying the claim in the June 2016 supplemental statement of the case.

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, a decision will be made based on the evidence of record.  38 C.F.R. § 3.655.  In this case, the Veteran indicated that he would be unable to attend the scheduled VA examination because it was too far away.  The record reflects that the Veteran has mobility issues and requires the use of assistive devices, including a motorized scooter, and, as stated in the June 2016 supplemental statement of the case, the facility at which the scheduled May 2016 examination was to be conducted is 180 miles from the Veteran's home.  As such, the Board finds that the Veteran presented good cause for being unable to attend the scheduled May 2016 VA examination.  As good cause has been shown for the Veteran's nonattendance at the May 2016 VA examination, the matter must be remanded so that a new VA examination may be scheduled.

In that regard, the Board acknowledges the AOJ's assertions in the June 2016 supplemental statement of the case that the May 2016 VA examination was scheduled at the nearest facility equipped to complete the type of examination requested.  Moreover, the Board does not doubt the veracity of those assertions and understands that any examinations provided on remand are likely to be scheduled at the same facility and will be no nearer to the Veteran than the examination previously scheduled.  Nevertheless, the Board finds it important that the Veteran be informed of VA's inability to provide a VA examination at a nearer location prior to the date of the examination and prior to adjudication of the claim so that he may make any effort necessary to attend the examination.  In addition, he should be informed of the "special accommodations [that] can be made to insure [his] attendance at a scheduled examination", as referenced in the June 2016 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a clinician qualified to determine whether the Veteran has a need for regular aid and attendance or is housebound due solely to his service-connected disabilities.

The record and a copy of this remand must be made available to and reviewed by the clinician selected to conduct the examination.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities result in impairment that makes him so helpless as to require the regular aid and attendance of another person or results in the Veteran being confined to his house or its immediate premises. 

The Veteran is currently service-connected for PTSD (rated as 70 percent disabling), ischemic heart disease (rated as 60 percent disabling) and tinnitus (rated as 10 percent disabling).  The effect of nonservice-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

The examination must be scheduled at the VA facility nearest the Veteran's home that is equipped for such examinations.  The Veteran must be informed that the VA facility selected is the nearest location available and that the examination therefore cannot be rescheduled for a nearer location.  The Veteran must also be informed of the "special accommodations [that] can be made to insure [his] attendance at a scheduled examination", as referenced in the June 2016 supplemental statement of the case.

A copy of the letter informing the Veteran of the scheduled examination must be associated with the record.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether SMC may be granted on the basis of need for regular aid and attendance and/or housebound status.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period of time should be allowed for a response before the appeal is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


